Name: 88/385/EEC: Commission Decision of 10 June 1988 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity
 Date Published: 1988-07-14

 Avis juridique important|31988D038588/385/EEC: Commission Decision of 10 June 1988 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria Official Journal L 183 , 14/07/1988 P. 0037 - 0037*****COMMISSION DECISION of 10 June 1988 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria (88/385/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Articles 7 and 15 thereof, Whereas Commission Decision 81/315/EEC (3), as amended by Decision 87/35/EEC (4), limited the prohibitions provided for in Article 6 (b) and in Article 14 (2) (b) of Directive 72/462/EEC so as to apply to certain areas of Bulgaria in which at that time vaccination against exotic foot-and-mouth disease was carried out; Whereas it has now been established that vaccination against exotic foot-and-mouth disease, subtype A22, is now carried out in the communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz; whereas these changes have been in effect since December 1985; Whereas, with the exception of the abovementioned communes vaccination against exotic foot-and-mouth disease has not been carried out in Bulgaria in the preceding 12 months; Whereas the Decision should now be amended in accordance with the new situation concerning the extent of vaccination against exotic foot-and-mouth disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/315/EEC is hereby amended as follows: 1. In Article 1, 'regions Bourgas, Jambol, Haskovo, Smoljan and Blagoevgrad' is replaced by 'communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz.' 2. In Article 2, 'regions Bourgas, Jambol, Haskovo, Smoljan and Blagoevgrad' is replaced by 'communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 127, 13. 5. 1981, p. 16. (4) OJ No L 17, 20. 1. 1987, p. 22.